 CERLO MANUFACTURING CORPORATIONCerlo Manufacturing Corporation and Warehouse,Mall Order, Office, Technical and ProfessionalEmployees Union Local No. 743, affiliated withInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Case 13-CA-16562January 24, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYUpon a charge filed on June 13, 1977, by Ware-house, Mail Order, Office, Technical and Profession-al Employees Union Local No. 743, affiliated withInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, hereincalled the Union, and duly served on Cerlo Manu-facturing Corporation, herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 13,issued a complaint on July 12, 1977, which wasamended on August 22, 1977, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on May 20, 1977,following a Board election in Case 13-RC-14151, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; I and that, commenc-ing on or about June 9, 1977, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On July 25, 1977, Respondent filed its answer to thecomplaint and on September 2, 1977, its answer tothe amended complaint, admitting in part, anddenying in part, the allegations in the complaint.In its answers to the complaints, Respondent setsforth an affirmative defense in which it alleges thatthe first election conducted on October 6, 1976, wasI Official notice is taken of the record in the representation proceeding,Case 13-RC-14151, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Follett Cor., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.234 NLRB No. 61erroneously set aside by the Board, and therefore, thesecond election conducted on May 12, 1977, was"without legal effect."On September 21, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on October 4,1977, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the amended complaint andresponse to the Notice To Show Cause, Respondentadmits its refusal to bargain, but denies that itthereby violated Section 8(aX5) and (1) of the Act.Specifically, Respondent attacks the Union's certifi-cation on the basis that in the representation electionconducted on October 6, 1976, the Union failed togain a majority of the votes cast in a unit ofRespondent's employees appropriate for collectivebargaining, that said election was erroneously setaside by the Board, and that, therefore, the secondelection held on May 12, 1977, was without legaleffect.Counsel for the General Counsel argues that theaffirmative defense set forth in Respondent's answerconstitutes an attempt to relitigate issues that wereraised and determined by the Board in the underly-ing representation case.A review of the record herein, including the recordin Case 13-RC-14151, shows that on September 2,1976, the Regional Director for Region 13 approveda Stipulation for Certification Upon Consent Elec-tion, which had been executed by Respondent andthe Union on the same date.2On October 6, 1976, anelection by secret ballot was conducted under thedirection and supervision of the Regional Directoramong the employees in the unit set forth in theStipulation for Certification Upon Consent Electiondescribed above. The tally of ballots issued after theelection shows that of approximately 21 eligible2 The stipulated unit is: Al full-time and regular part-time warehouse,production, and maintenance employees employed at the Employer'sfacility located at Ith Street and Commerce Avenue, Lockport, Illinois60441, but excluding all office clerical employees and salesmen and allguards and supervisors, including leadmen, as defined in the Act.397 DECISIONS OF NATIONAL LABOR RELATIONS BOARDvoters 21 cast ballots, of which 8 were cast for, and 9were cast against, the Union. There were fourchallenged ballots, a number sufficient to affect theresults of the election.On October 13, 1976, timely objections to conductaffecting the results of the election were filed by theUnion and, on December 3, 1976, the RegionalDirector issued a Report on Challenges and Objec-tions, in which he recommended, inter alia, that oneof the Union's aforesaid objections be sustained andthat a second election be directed by the Board. Inthe alternative, the Regional Director recommended,inter alia, that a hearing be directed with regard to sixother objections filed by the Union. On or aboutDecember 16, 1976, Respondent filed with the Boardexceptions to the Regional Director's Report onChallenges and Objections and a brief in supportthereof. Respondent excepted, inter alia, to theRegional Director's determination that Objection 9be sustained. Objection 9 read as follows:9. Prior to the election, the employer did notpost any National Labor Relations-Board notices,announcing the filing of the petition, name ofpetitioner, date, time and place of the election,thereby depriving employees of an opportunity tobe informed of a forthcoming election.On or about December 23, 1976, the Union filedwith the Board its reply to Employer's exceptions tothe Regional Director's Report on Challenges andObjections. Thereafter, on February 9, 1977, Respon-dent filed a motion for leave to file a reply brief and areply brief in support of Employer's exceptions. Onor about February 11, 1977, the Union filed a letterwith the Board in which it requested that the Boarddeny Respondent's aforesaid motion for leave to filea reply brief.In a letter dated February 14, 1977, the Board, byits Deputy Executive Secretary, denied Respondent'smotion for leave to file a reply brief. On April 7,1977, the Board issued a Decision and Direction ofSecond Election (not reported in volumes of Boarddecisions) in which it adopted, inter alia, the Region-al Director's recommendation to sustain the Union'sObjection 9. On April 20, 1977, the Regional Direc-tor issued a Notice of Second Election and, pursuantthereto, a second election was conducted on May 12,1977, among the employees in the unit describedabove. At the conclusion of the second election, atally of ballots was prepared and served on theparties which showed that of approximately 21eligible voters 21 cast ballots, of which 15 were castfor, and 6 against, the Union. Thereafter, on May 20,3 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).1977, the Regional Director issued a Certification ofRepresentative, certifying the Union as the exclusivebargaining agent of the employees in the aforemen-tioned stipulated unit.By letter to Respondent, dated June 1, 1977, theUnion requested that Respondent bargain collective-ly with respect to rates of pay, wages, hours ofemployment, and other terms and conditions ofemployment of employees in the unit. By separateletter of the same date, the Union also requested thatRespondent furnish it with the names, rates of pay,job classifications, hiring dates, and present benefitsof all employees in the unit. By letter dated June 9,1977, Respondent stated that it refused to bargaincollectively with, or provide the requested informa-tion to, the Union. Respondent based its refusal onthe ground that the Union "failed to achieve certifi-cation as the collective bargaining representativepursuant to the representation election of October 6,1976, which election subsequently was erroneouslyset aside by the. ..Board."Respondent contends that its failure to post thenotice of election prior to the first election was due tothe Board agent's failure to provide it with copies ofsuch notice and, in any event, did not interfere withlaboratory conditions. This contention was fullyconsidered and disposed of by the Board in theunderlying representation proceeding. Thus, in itsDecision and Direction of Second Election, theBoard adopted the Regional Director's report recom-mending that the Union's Objection 9 be sustained.It thus appears that Respondent is attempting toraise herein issues which were raised and determinedin the underlying representation case.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practiceproceeding. We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:398 CERLO MANUFACTURING CORPORATIONFINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Delaware corporation, is engaged inthe manufacture of copper wire. Respondent annual-ly purchases and receives goods and materials valuedin excess of $50,000 directly from suppliers locatedoutside the State of Illinois. It also annually derivesgross revenues in excess of $900,000.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDWarehouse, Mail Order, Office, Technical andProfessional Employees Union No. 743, affiliatedwith International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5)of the Act.111. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time warehouse,production, and maintenance employees em-ployed at the Employer's facility located at 11thStreet and Commerce Avenue, Lockport, Illinois60441, but excluding all office clerical employeesand salesmen and all guards and supervisors,including leadmen, as defined in the Act.2. The certificationOn May 12, 1977, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 13, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on May 20, 1977, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about June 1, 1977, and at alltimes thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit and to furnishcertain information pertaining to the wages andterms and conditions of employment of the employ-ees in said unit. Commencing on or about June 9,1977, and continuing at all times thereafter to date,Respondent has refused, and continues to refuse, torecognize and bargain with the Union as the exclu-sive representative for collective bargaining of allemployees in said unit or to provide it with therequested information.Accordingly, we find that Respondent has, sinceJune 9, 1977, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(aX5) and (1) of theAct.We further find that Respondent has, since June 9,1977, and at all times thereafter, refused to furnishinformation necessary and relevant to the Union inthe performance of its bargaining obligation, includ-ing such information as was requested in the Union'sletter of June 1, 1977, and that, by such refusal,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(aX5)and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade, traff-ic, and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.399 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlso having found that Respondent has violatedSection 8(a)(5) and (1) of the Act by refusing tofurnish the Union with certain information, we shallorder that it cease and desist therefrom and, uponrequest, furnish the Union such information as isnecessary and relevant for the proper performance ofits bargaining obligation, including such informationas was requested in the Union's letter of June 1, 1977.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. Cerlo Manufacturing Corporation is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Warehouse, Mail Order, Office, Technical andProfessional Employees Union Local No. 743, affili-ated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,is a labor organization within the meaning of Section2(5) of the Act.3. All full-time and regular part-time warehouse,production, and maintenance employees employedat the Employer's facility located at I th Street andCommerce Avenue, Lockport, Illinois 60441, butexcluding all office clerical employees and salesmenand all guards and supervisors, including leadmen, asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since May 20, 1977, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about June 9, 1977, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By refusing on or about June 9, 1977, and at alltimes thereafter, to furnish information, necessaryand relevant to the above-named labor organizationin the performance of its bargaining obligation,including such information as was requested in theUnion's letter of June 1, 1977, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(aX5) of the Act.7. By the aforesaid refusals to bargain and toprovide information necessary and relevant to theUnion in the performance of its bargaining obliga-tion, Respondent has interfered with, restrained, andcoerced, and is interfering with, restraining, andcoercing, employees in the exercise of the rightsguaranteed them in Section 7 of the Act, and therebyhas engaged in and is engaging in unfair laborpractices within the meaning of Section 8(aX I) of theAct.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Cerlo Manufacturing Corporation, Lockport, Illi-nois, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Warehouse, MailOrder, Office, Technical and Professional EmployeesUnion Local No. 743, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All full-time and regular part-time warehouse,production, and maintenance employees em-ployed at the Employer's facility located at 11thStreet and Commerce Avenue, Lockport, Illinois60441, but excluding all office clerical employeesand salesmen and all guards and supervisors,including leadmen, as defined in the Act.(b) Refusing to furnish information necessary andrelevant to the Union in the performance of itsbargaining obligation, including such information aswas requested in the Union's letter of June 1, 1977.400 CERLO MANUFACTURING CORPORATION(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Upon request, furnish information necessaryand relevant to the Union in the performance of itsbargaining obligation, including such information aswas requested in the Union's letter of June 1, 1977.(c) Post at its facility located at 11th Street andCommerce Avenue, Lockport, Illinois, copies of theattached notice marked "Appendix." 4Copies of saidnotice, on forms provided by the Regional Directorfor Region 13, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Ware-house, Mail Order, Office, Technical and Profes-sional Employees Union Local No. 743, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive representative of ouremployees in the bargaining unit described below.WE WILL NOT refuse to furnish the above-named Union with information necessary andrelevant in the performance of its bargainingobligation, including such information as wasrequested in the Union's letter of June 1, 1977.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All full-time and regular part-time ware-house, production, and maintenance em-ployees employed at the Employer's facilitylocated at I th Street and Commerce Ave-nue, Lockport, Illinois 60441, but excludingall office clerical employees and salesmenand guards and supervisors, including lead-men, as defined in the Act.WE WILL, upon request, furnish the above-named Union with information necessary andrelevant in the performance of its bargainingobligation, including such information as wasrequested in the Union's letter of June 1, 1977.CERLO MANUFACTURINGCORPORATION401